This is an attempted appeal by the state from a judgment of the district court of Latimer county, rendered on the 28th day of September, 1923, sustaining a demurrer to an information charging the defendant, Ernest Harden, with the crime of embezzlement, which appeal was filed in this court February 20, 1924.
The Attorney General has filed a motion to dismiss said appeal "for the reason that the record discloses that no notices of appeal were ever filed in this case as required by section 2809, Comp. Stats. 1921."
In numerous cases it is held by this court that, when a county attorney desires to appeal a case on the part of the state, it is necessary that notices of such appeal be served in the manner required by section 2809, C.S. 1921. If this is not done, the Criminal Court of Appeals will not acquire jurisdiction of the case and the appeal will be dismissed. State v. Richardson, 4 Okla. Cr. 373, 111 P. 687; State v. Brown,5 Okla. Cr. 579, 114 P. 340.
An examination of the record fails to show that such notices of appeal were served in this case.
The appeal herein is therefore dismissed. *Page 172